Title: To George Washington from Samuel Goodwin, 17 November 1789
From: Goodwin, Samuel
To: Washington, George


          Pownalborough: on Kennebeck river in theCounty of Lincoln and State of Masschusets
          SirNovember 17th 1789
          I Most Humbly beg leave: to lay before your Excellency, that when there was an Expedtion To Quebeck in: 1775: by the way of Kennebeck River, & over the Carrying Places: to Amaguntick Lake or, Pond, &c. and to Choudire river & to the River St Lawrance, & Quebeck I haveing A Plan of the Sea Shore, (from

then Falmouth Now Portland) in Cascobay & as fair as penob-Scut river; of the Great & most leading river Kennebeck: & the Carrying Places, to the river St Laurence &c.; your Excellency was pleased To derict me by Mr Ayers to Copy A plan for the Then Colonal Bennedick Arnold Esqr. To whome Your Excellency Gave the Command of that Army; I went to work Ameaditly in Obedience To your Excellency’s Command; and did Compleat A large plan: (& also two Small plans, the two Small plans was by, Said Arnolds order) I Delivered them to Said Arnold on Thuresday the 21st Of Sepetember. the Great Plan I Delivered at my house: & on the 23d the two Small Plans at Fort western about 16 miles, above where I Hunt I then haveing; Planing Paper & Coulering and all things Redy, for Copying Plans; I also Gave him Said Arnold, A Journal: in June and July: 1761 Containing forty Seven pages in Quarto, from Quebeck by the way of Chaudiere river and the river dsloop [Du Loup] & the head of PenobSecut River & Carrying placesses into Moose Lake which is at the head off the North east branch of Kennebeck river: and through Said lake and Kennebeck river, To Fort Hallefax And: then from, Said Fort Hallefax up Said Kennebeck river, and over the Carrying placesses on the west Side of Said Kennebeck river to the Dead river, So Called, being, the western branch of Said Kennebeck river, & then up Said Western Branch; over Carrying Placess To Amaguntick Lake or pond, & through That Lake to Chadiere river, & down Said River to the river St Lawrance and then To Quebeck; there is some blanks left in Said journal; but for what reason I Could Never learn; every one hath had a Compansation for what they did; except my self, who had nothing but your Excellencys Letter by Mr Stephen Moylan, dated at Cambridge the 4th of November A.D. 1775 which is as follows Viztt
         
          
            Sir
            Cambridge 4th of November 1775
          
          I am Commanded by his Excellency To acknowledge the Recept of your favour of the 17th of October he is pleased that you had supplied Colonal Arnold with the plans for his Rout to Quebeck; if it Should be found Necessary to lay out the road you mention, his Excellency wont be unmindfull of your offer of Service for that Purpose: I am Sir Your H: St
          
            Stephen Moylan
            S:P:J.
          
         
          
          A Copy from the orignal.
          Sir I have suffered much by the Late Times if your Excelleny: would be pleased to Think off: and Grant me some favour it Will lay me under Great obligations: as well as Most Dutefull obedients; or other wise as Your Excellency in your Great Wisdom Shall Think Proper: And I as in Duty bound Shall ever Pray
          
            Samuel Goodwin
          
          
            N.B. I Most Humbly beg your Excellencys Pardon for Giveing you Any Trouble: about my affairs but your publick & universall; Known Goodness and Charity: who hath ben the means under God of Giveing peace & Liberity to Millions: make me attempt it; When your Excellency was at Boston &c: I attempted to wate on you there to Pay my Duty, but money: was not to had To beare my Expences: So Could not have the Honour to pay my Duty to your Excellency and lay my affairs before you: A Person Distressed in the decline of life is heard I enjoy a Good measur of health Blessed be God; I hope your Excelleny will Pardon Every thing amiss & the in correctness of This and I as in Duty bound &c.
          
          
            Samuel Goodwin
          
        